COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Uni-Tec Trade, Inc. v. Schneider Electric Services and ECP Electrical
                          Supply, Inc.

Appellate case number:    01-19-00745-CV

Trial court case number: 2016-80650

Trial court:              234th District Court of Harris County

        Appellant has filed a motion for rehearing in this appeal. The Court has determined that
the clerk’s record and supplemental clerk’s records filed in this case do not contain relevant
documents that the Court requires in deciding the motion for rehearing. Accordingly, the Court
issues the following order for a supplemental clerk’s record. See TEX. R. APP. P. 34.5(c)(1).
        The Court orders the trial court clerk to file a supplemental clerk’s record on or before
October 5, 2020, containing the following documents: (1) Plaintiff’s Third Amended Petition
filed on February 5, 2018; (2) Nonsuit/Partial Dismissal dated March 5, 2018; (3) Plaintiff’s
Response to Schneider’s motion for summary judgment filed on March 19, 2018; (4) ECP’s
Traditional and No-Evidence motion for summary judgment filed on November 19, 2018; (5)
Plaintiff’s response to ECP’s motion for summary judgment filed on January 7, 2019; (6) order
signed on January 22, 2019, granting partial summary judgment; and (7) order signed December
16, 2019, denying plaintiff’s motion for entry of final judgment.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __September 15, 2020___